Title: To Thomas Jefferson from Joseph Fenwick, 20 December 179[2]
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 20 Decemr. 1793 [i.e. 1792]

On the 20th. October past died here Mr. C. P. Raguett, Citizen of Philadelphia, agreeable to the Laws of the United States and with the approbation of the Police of this Country I proceeded to take an Inventory of his effects, a copy of which I have the honor to inclose you for the advice of those whom it may concern. Mr. Raguett has left many debts here unpaid and there are now attachments in my hands for a much greater value than the effects he has left here will amount to. The creditors here, insist on a Sale and dividend of the proceeds which I shall be obliged to comply with in following the forms prescribed by Law.

There are among the papers of Mr. Raguett a number of Plots of Lands in the state of Kentucky, powers of attorney from many Gentelemen in Pensylvania and Virginia to sell for their account sundry parcels of Lands. These plots and powers I shall retain seperate from the effects of Mr. Raguett, and hold them for the disposal of those to whom that right may belong. I presume it will be interesting to those who deputed Raguett to dispose of their Lands to know what progress he had made therein, I am of opinion there has been no Sales effected by him as there appears to be no note among his papers concerning the conclusion of any Sale. I have the honor to be Sir your most Obd & Hble Servt.

Joseph Fenwick

